On October 21, 2009, the Defendant was sentenced for Count I: Criminal Possession With Intent to Distribute, a felony, in violation of Section 45-9-103(1), MCA 2007, Five (5) year commitment to the Department of Corrections, with Two (2) years suspended; said sentence is to run concurrent with the Defendant’s sentence in Cause No. DC-09-17; and the terms and conditions given in the Judgment on October 21, 2009.
April 17,2013, the suspended sentence in Cause No. DC-09-17 was revoked and the suspended sentence in Cause No. DC-09-32 was revoked. The Defendant was sentenced in DC-09-17 to Montana State Prison for Two (2) years. The Defendant was sentenced in DC-09-32 to Montana State Prison for Two (2) years, to run concurrently to the sentence in Cause No. DC-09-17; and the terms and conditions given in the Judgment on April 17, 2013.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from *56a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 26th day of September, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.